Title: From John Adams to François Adriaan Van der Kemp, 12 March 1800
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Philadelphia March 12th 1800

I thank you for your favor of 24th Ult. I return the letter with the oration, because they are inseperably connected. I think the latter worth printing, at least as much so, as many others on the same occasion. I return it to you to save you the trouble of again transcribing it. Since you insist upon it, I am willing to think myself young, as long as the admonitions to the contrary are not too importunate
I am &c.
